Battistella v Joyce (2016 NY Slip Op 02519)





Battistella v Joyce


2016 NY Slip Op 02519


Decided on March 31, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 31, 2016

Mazzarelli, J.P., Renwick, Moskowitz, Kapnick, Kahn, JJ.


310389/10 659 658

[*1]Marco Battistella, Plaintiff-Appellant, ——
vMarnie Ann Joyce, Defendant-Respondent.


Marco Battistella, appellant pro se.
Dimitri Maisonet, New York, for respondent.
Steven N. Feinman, White Plains, attorney for the children.

Judgment, Supreme Court, New York County (Laura E. Drager, J.), entered May 13, 2014, to the extent appealed from as limited by the briefs, awarding primary residential custody of the parties' children to defendant wife, with liberal visitation to plaintiff husband, awarding defendant child support, and directing plaintiff to pay a portion of the rent arrears on the former marital apartment, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered on or about September 19, 2013, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
The record belies plaintiff's claim that he was not given sufficient opportunity to present evidence and cross-examine witnesses and to reserve arguments as to disclosure. Moreover, plaintiff had ample opportunity to review and digest the forensic evaluation report before trial. The record also shows that it was plaintiff's choice to proceed pro se (see Mastrandrea v Mastrandrea , 268 AD2d 293 [1st Dept 2000]).
The court properly granted primary residential custody of the children with final decision-making authority to defendant and liberal visitation to plaintiff pursuant to a parenting time schedule (see Eschbach v Eschbach , 56 NY2d 167, 173-174 [1982]).
The court properly awarded child support to defendant based upon evidence of the parties' respective incomes (see e.g. Matter of Cassano v Cassano , 85 NY2d 649 [1995]).
The court properly determined that plaintiff was responsible for rent arrears accumulated before he moved out of the marital residence.
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 31, 2016
CLERK